Citation Nr: 1302749	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-10 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from May 1943 to January 1948 and from June 1951 to October 1952.  He died in October 2005.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

The appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in January 2011.  A copy of the transcript of that hearing is of record. 

In March 2011 and May 2012, the Board remanded this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was not in effect for any disorder; however, the Veteran's left knee disorders, present at the time of death, are attributable to service.  


2.  The Certificate of Death reflects that the Veteran died in October 2005.  The immediate cause of death was respiratory failure, due to or as a likely consequence of pneumonia, due to or as a likely consequence of aspiration; other significant conditions contributing to death but not resulting in the underlying cause of death were coronary artery disease and congestive heart failure.

3.  The immediate causes of the Veteran's death related to heart disease were not initially manifested during his service or within one year of his separation and were not related or attributable to his service; the immediate cause of death related to respiratory disease were not initially manifested during his service and were not related or attributable to his service

4.  Probative evidence establishes that the Veteran's service-related left knee disorders, resulting in a sedentary lifestyle and deconditioning, contributed to cause death .


CONCLUSION OF LAW

A disability due to disease or injury incurred in service  contributed substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303. 3.304, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by his service either caused or contributed substantially or materially to his death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100-percent disabling, debilitation may be assumed.  Id.

There are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Organic disease of the central nervous system and heart disease will be presumed to have been incurred in service if manifested to a compensable degree, meaning to at least 10-percent disabling, within one year of a Veteran's separation from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing entitlement to service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran or claimant, and the Veteran or claimant's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may be granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the claimant's favor.  38 C.F.R. § 3.102.

The Veteran died in October 2005.  The Certificate of Death shows that the immediate cause of death was respiratory failure, due to or as a likely consequence of pneumonia, due to or as a likely consequence of aspiration.  In addition, other significant conditions contributing to death but not resulting in the underlying cause of death were coronary artery disease (CAD) and congestive heart failure (CHF).  At the time of the Veteran's death, service connection was not in effect for any disease or disability. 

In testimony provided at her hearing and in correspondence of record, the appellant contends that that while the Veteran was in the military, he injured his left knee and subsequently developed chronic pain.  She maintains that after his discharge, he continued to experience pain and was eventually diagnosed with arthritis of the left knee.  The appellant reports that due to the Veteran's left knee disability, he led a sedentary lifestyle, which caused him to develop heart problems, including coronary artery disease and congestive heart failure.  According to the appellant, the Veteran's heart problems contributed to his death. 

The Veteran's STRs from his first period of service, from May 1943 to January 1948, show that in December 1946, he was treated for a left knee injury.  At that time, it was noted that the Veteran had twisted his left knee while climbing a ladder.  The diagnosis was internal derangement of the left knee joint.  An x-ray was taken of the Veteran's left knee and was interpreted as showing slight irregularity of the articular cortex of the lateral femoral condyle.  There was a minute bony spur.  The knee joint space was well preserved and no loose joint bodies were noted.  There was elevation of the patella.  The Veteran was given crutches and prescribed conservative rehabilitation therapy.  Approximately 15 days after the injury, he had full weight bearing.  In January 1947, it was reported that he was fit for duty and was returned to duty.  In January 1948, he underwent a separation examination.  At that time, his spine and extremities were clinically evaluated as normal.

The STRs from the Veteran's second period of service, from June 1951 to October 1952, show that in March 1951, the Veteran underwent an induction examination.  At that time, it was reported that the Veteran had a history of an internal derangement of the left knee.  According to the Veteran, he had occasional pain on exertion.  The examiner stated that the left knee was not considered disabling.  In September 1951, the Veteran underwent a special examination due to his left knee.  He noted that since his left knee injury, his knee had occasionally given way and been painful.  The Veteran denied any swelling or locking.  He reported that he had not had any trouble in civilian life and that it had not popped out since his return to active duty.  Physical examination of the left knee showed no ligamentous relaxation, swelling, crepitation, or "cluck" on motion.  There was one-half inch quadriceps atrophy on the left.  The examiner stated that the history was rather vague so far as a true internal derangement of the joint and as it was unsupported by any physical findings, it was the examiner's opinion that the Veteran was fit for duty.  In October 1952, the Veteran underwent a RAD (release from active duty) examination.  At that time, his lower extremities were clinically evaluated as normal.

Post-service, private medical records, dated in August 2003, show that the Veteran had undergone cardiac catheterizations in December 2000 and November 2002.  He was diagnosed with CAD.

In a private medical statement from R.S., M.D., dated in July 2004, Dr. S. stated that the Veteran had severe bilateral knee arthritis. Additional private medical records reflect that the Veteran underwent a left total knee arthroplasty in August 2004, and a right total knee arthroplasty in November 2004. 

Private medical records, dated in June 2005, reflect that the Veteran underwent cardiac bypass in May 2005.  The Veteran's postoperative course was complicated by a recurrent pneumonia and respiratory failure. 

In another private medical statement from Dr. R.S., dated in October 2006, he stated that at the time of the Veteran's death, he had a left patella fracture. 

In this case, the appellant has submitted private medical statements in support of her claim.  One of the statements is from S.S.T., M.D., and was originally received in August 2005, prior to the Veteran's death.  In the statement, Dr. S.S.T. opined that it was certainly reasonable that the Veteran's multiple knee problems originated from his service-related injury of December 1946 when he fell from a ladder, entangling his legs.  According to Dr. S.S.T., that injury certainly could have been the precursor to post-traumatic arthritis, becoming osteoarthritis which necessitated his bilateral knee replacements.  

The language used by this physician is equivocal in nature, such as the use of the term "could."  However, a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, this private physician then provided a more definitive opinion in February 2011, in which he stated that based on his previous opinion of the Veteran's medical history, which was received in August 2005, it was his opinion that the Veteran's prior health issues were at least as likely as not to have contributed to his cause of death. 

Dr. E.D.P. submitted a private medical statement in support of the appellant's claim.  In an October 2007 statement, this physician indicated that he had reviewed the Veteran's military records and also had also had the opportunity to take care of the Veteran for a number of years.  According to Dr. E.D.P., the Veteran had a documented orthopedic injury to his left knee which, although not the proximate cause of death, could have contributed to his death with overall deconditioning, decreased cardiovascular fitness, agility and mobility.  This opinion contained equivocal language by way of using the word "could."

In a private medical statement from T.A., M.D., the Veteran's medical care provider while he was at a skilled nursing facility, received in July 2008, Dr. T.A. stated that after a review of records that were available to her, it was apparent that the Veteran had a left knee injury that contributed to his overall decline in health and mobility.  Dr. A. reported that the Veteran was under her care at the time of his death.  This statement tends to support the underlying rationale of the opinion of Dr. S.S.T. and Dr. R.S., that the medical state caused by the Veteran's left knee disorder contributed to cause his death.  This statement was unequivocal.

In another statement from Dr. R.S., received in February 2011, Dr. R.S. stated that at the time of the Veteran's death, he had a left patella fracture.  Dr. R.S. indicated that he had reviewed the Veteran's STRs and it was his opinion that the Veteran's in-service left knee injury had at least as likely as not contributed to his death.  This opinion was also definitive.

Thereafter, the Board remanded this case for a VA medical opinion from a cardiologist.  None of the private medical opinions were provided by a cardiologist.  The following query was posed:

Is it at least as likely as not (50 percent or greater possibility), that the Veteran's left knee arthritis and/or left patella fracture were related to his period of military service, to specifically include his in-service left knee injury?  [The examiner should accept as true that after the Veteran's in-service left knee injury, the Veteran experienced chronic pain in his left knee.] 

If the examiner finds that the Veteran's in-service left knee injury was related to his left knee arthritis and/or left patella fracture, then the examiner should state whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's left knee arthritis and/or left patella fracture materially or substantially resulted in him leading a sedentary lifestyle, which in turn caused him to develop heart problems, to include including coronary artery disease and congestive heart failure, which ultimately contributed to his death? 

The cardiologist is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

The cardiologist is also requested to provide a rationale for any opinion expressed. 

In response, the requested VA opinion was provided in October 2011.  However, as noted in the Board's May 2012 remand, the full extent of the Board's inquiry was not answered.  In addition, the opinion was replete with equivocal language.  The VA cardiologist opined that it was very likely that the Veteran's left knee arthritis and chronic degenerative disease "probably" was "contributed" to by his in-service injury.  These left knee disabilities did result in an inability to exercise on a regular basis, however, the development of CAD and CHF were "probably" not related to it.  The cardiologist noted that the Veteran had a variety of other disabilities which all were "probably" casually related to his death and these factors were more likely the cause of his CAD.  The examiner failed to state whether the Veteran's left knee disabilities materially or substantially resulted in him developing a sedentary lifestyle, which caused him to develop heart problems, which ultimately contributed to his death.

Thus, the Board again remanded this case for an addendum opinion which was then provided in June 2012.  This examiner, while a physician, is not a cardiologist, as requested by the Board per the original remand.  This examiner opined that the Veteran's cigarette smoking history and his Parkinson's disease were the main contributors to his respiratory insufficiency and his cigarette smoking history and his hypertension were the main contributors for the CAD and finally CHF.  He felt that the Veteran's sedentary lifestyle that resulted from his left knee disabilities did not cause him to develop heart problems, including CAD and CHF, which contributed to his death.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, all of the examiners are competent to provide medical opinions.  In addition, they all appear to have relied on an accurate medical history.  As noted, the equivocal opinions are not provided as much probative weight.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The remainder of the opinions also provided rationale.  

Turning initially to the matter of whether the Veteran's left knee disabilities were etiologically related to service, the Board finds that there is sufficient evidence establishing that there was in fact this etiological connection.  All of the examiners who provided an opinion in that regard essentially indicated that his knee disabilities incepted during service.  Thus, while he was not "service-connected" for a knee disability during his lifetime, the Board accepts that he had knee disabilities due to injury which originated during service.  

There is no allegation, nor does the record show, that a heart or respiratory disability (the causes of death listed on the Certificate of Death) are related to service or that a heart disability was manifest during the presumptive period of either period of service.  

Accordingly, the remaining matter to be resolved is if the Veteran's knee disabilities played any role in causing/contributing to cause his death and whether they contributed substantially or materially to death, or aided or lent assistance to the production of death.

The opinions of Dr. E.D.P. and the VA cardiologist are of reduced probative value due to the equivocal language used therein.  However, Drs. S.S.T. and R.S. provided definitive statements that it was at least as likely as not that the left knee disorders contributed to cause death.  Converse to these opinions, the VA medical addendum opined that the heart and respiratory disorders caused death and the Veteran's sedentary lifestyle that resulted from his left knee disabilities did not cause the heart and respiratory disorders.

In reviewing the more probative opinions, none was provided by a heart specialist.  The private opinions were provided by physicians who treated the Veteran during his lifetime.  There is no "treating physician rule" requiring the Board to give additional evidentiary weight to these doctors' opinions.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Although the Board may not ignore the opinions of treating physicians, the Board is free to discount the probative value of these physician's statements so long as the Board provides adequate reasons and bases for doing this.  Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

Here, though, there is no inherent reason for discounting the private physicians' opinions in favor of the VA examiner's opinion.  Further, the Board is mindful that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Instead, this need only be an as likely as not proposition, which is the case here.  The private examiners determined that there was an etiological connection between service and death, while the VA examiner did not.  There is no particular special expertise of any of the examiners which elevates his individual opinion to one of more probative value.  

Thus, rather than remanding this case once again for a specific opinion by a cardiologist, as the case has been twice remanded without all of the directives being completed and has been advanced on the docket, the Board rather finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation, such that another remand need not be undertaken because there is probative evidence that the Veteran's death is etiologically connected to a disability incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for the cause of the Veteran's death is granted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


